DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to amendment of 12/20/2021. All changes to the claims have been entered. Accordingly claims, 1-18, 20-21 are currently pending in the application.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2018/0242385), in view of Pinheiro et al. (US 2018/0213376), in view of Yi et al. (US 2018/0213365), in view of Wang et al. (US 2015/0109987).
Regarding claim 1, 10, Chandramouli discloses a base station used in a cellular communication network (a method and apparatus include establishing a first bearer for user equipment to transmit uplink communication, abstract and [0003]-[0006] and [0047]-[0050] and figure 5 and figure 6), the base station comprising:
at least one wireless transceiver; and at least one processor ([0069] and figure 6) configured to:
in response to receiving from the first radio terminal, via the at least one wireless transceiver, the specific signal (V2X communication, [0046]-[0050]) containing a first message  (a first bearer (such as a unicast bearer) be established for V2X UE(s) that are trying to send messages to the network, via uplink (UL) communication, [0055]-[0057]and [0003]-[0006] and [0047]-[0050] and figures 2-5), transmit a second message derived from the first message via the at least one wireless transceiver using a broadcast/multicast signal to be received (a second bearer (such as a  MBMS bearer) be established for UE(s) where the MBMS bearer enables the following path for the broadcasting of the DL data, [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5) by a specific radio terminal group identified by an identifier of an area for vehicle related communications (broadcast in an area corresponding to a temporary mobile group identity and the MBMS broadcast may be enhanced via use of a Temporary Mobile Group Identity (TMGI) and methods for supporting group communication for providing V2X services by using TMGI, [0007]-[0008] and [0051] and [0053] and [0057] and [0038] and [0048]).

Chandramouli however fails to clearly disclose transmit configuration information regarding a specific signal to a first radio terminal. However in a similar field of endeavor, Pinheiro disclose determining V2X parameters for communicating subsequent V2X communications, generating a message comprising V2X parameters and communicating the message to at least one other device for use in communicating the subsequent V2X communications (transmit configuration information regarding a specific signal to a first radio terminal, abstract and [0035]-[0036] and [0026] and figure 4 and figure 5). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a 

Chandramouli and Pinheiro however fails to disclose a service area is allocated a frequency different and independent from any frequency allocated to any cell used in the cellular communication network, and the service area is defined independently from any cell used in the cellular communication network and each of the first message and the second message is a message regarding an emergency stop of a vehicle, an accident regarding the vehicle, or conditions of roads around the vehicle. Chandramouli however discloses data that can help vehicles to avoid accidents ([0037]). In a similar field of endeavor, Yi discloses of V2X communication in a V2X dedicated carrier in which a RSU may use the V2X dedicated carrier to transmit broadcast/multicast data and that unicast transmission be performed through another carrier e.g. licensed carrier (service area is allocated a frequency (correlating to V2X dedicated carrier) different and independent from any frequency allocated to any cell used in the cellular communication network (correlating to licensed carrier), [0064]-[0066] and [0116]-[0117] and [0075] and [0112]) and further discloses the coverage of the RSU is rather limited compared to the eNB in licensed spectrum such as a macro cell and when the V-UE is associated with the RSU as well, it may be viewed as dual connectivity between licensed spectrum and the dedicated spectrum for V2X communication (the service area is defined independently from any cell used in the cellular communication network, [0113] and [0112] and [0115] and [0117]). Yi further discloses V-UE2 detecting hazard event (e.g. bumper, area with dropped object such as broken tire(s), glass, etc.) in some location, which require caution to upcoming V-UEs and the V-UE2 photograph the surrounding area when the driver suddenly steps on the brake and the V-UE2 transmit a message which contains at least one of the following to the RSU such as the object of hazard event (broken tire) and the picture of hazard event and upon receiving the message from the V-UE2, the RSU may broadcast the information of the hazard event (each of the first message and the second message is a message regarding an emergency stop of a vehicle equipped with the radio terminal, a message regarding an accident regarding the vehicle, or a message regarding conditions of roads around the vehicle, [0067]-[0075] and figure 7 and figure 8 and [0007] and abstract). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept broadcasting/multicasting data on a V2X dedicated carrier in which is separate/independent from a licensed carrier comprising hazard information such as information when a driver suddenly steps on the brake or information regarding objects/conditions (tires, glass, etc.) of roads around the vehicle as disclosed by Yi into the method for broadcasting V2X communications as disclosed by Chandramouli and Pinheiro in order to improve the system and provide flexible network configuration of a It should be noted that Applicant’s Specification states the V2X SA (Service Area) may be defined in a dedicated carrier frequency band f1 secured for the V2X Service…For example, a cell may be defined on the frequency band f3 (licensed to an operator of a cellular communication network) and meanwhile the V2X SA may be defined on the frequency band f1 ([0023]).

Chandramouli, Pinheiro, and Yi however fails to disclose using an identifier of a service area for a specific radio terminal group. As discussed above, Chandramouli discloses of the use of TMGI ([0051] and [0053] and [0057]). In a similar field of endeavor, Wang discloses the receiver device may determine that MBMS is not available for a service when no temporary mobile group identifier (“TMGI”) or service area identifier (“SAT”) for the service is available and the receiver device may determine that MBMS is available when TMGI or SAT is available (using an identifier of a service area for a specific radio terminal group, [0032] and [0064] and [0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a service area identifier (“SAT”) or TMGI for receiver services as  disclosed by Wang into the method and apparatus for broadcasting V2X communications comprising the use of TMGI as disclosed by It should be noted that Applicant’s Specification states a specific Temporary Mobile Group Identity (TMGI) may be assigned for the transmission of the broadcast/multicast signal and alternatively, a specific Service Area Identity (SAI) may be assigned ([0033]).


Regarding claim 2,11,  Chandramouli discloses wherein the at least one processor is configured to associate a radio bearer used for transmission of the specific signal with a radio bearer used for transmission of the broadcast/multicast signal(second bearer such as MBMS bearer, [0055] and [0058] and [0060] and figures 2-4).
Regarding claim 3, 12, Chandramouli discloses wherein the first and second messages relate to a Vehicle-to-Infrastructure (V2I) Service (V2X communications include V2I communications, [0036]-[0038]).
	Chandramouli however fails to disclose the base station comprises a Road Side Unit (RSU) supporting the V2I Service. Pinheiro however discloses RSU be an eNB and that RSU detect the amount of traffic, the average speed of the vehicles, existence of pedestrians, existence of accidents, and so forth (base station comprises a Road Side Unit (RSU) supporting the V2I Service, [0025] and [0019]).It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 4, 13, Chandramouli discloses the broadcast/multicast signal is transmitted on a broadcast bearer, a multicast bearer, or a Point-to-Multipoint (PTM) bearer (second bearer such as MBMS bearer, [0055] and [0058] and [0060] and figures 2-4).
Regarding claim 5, 14, Chandramouli discloses wherein the broadcast/multicast signal is transmitted on a Broadcast Control Channel (BCCH) that carries a System Information Block (SIB) (broadcast channel dedicated to the broadcasting of infrastructure-to-vehicle messages and an indication broadcasted over a SIB, [0009] and [0051]).
Regarding claim 6,15, Chandramouli discloses the specific signal is transmitted on a certain unicast bearer, and the at least one processor is configured to associate the certain unicast bearer with the broadcast/multicast signal(a first bearer (such as a unicast bearer) be established for V2X UE(s) that are trying to send messages to the network, via uplink (UL) communication and a second bearer (such as a  MBMS bearer), [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5).
(a second bearer (such as a  MBMS bearer) for broadcasting of DL data (in which is in response to uplink V2X messages that are to be broadcasted), [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5).

Claim 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Pinheiro, in view of Yi, in view of Wang, in further view of Lee et al. (US 2018/0124829).
Regarding claim 7, 16, Chandramouli, Pinheiro, Yi, and Wang fails to disclose wherein the configuration information comprises bearer configuration information for the unicast bearer, and the bearer configuration information comprises information indicating that the unicast bearer is a Signaling Radio Bearer (SRB), a Data Radio Bearer (DRB) that is not mapped onto a network bearer, or a DRB to which a corresponding network bearer is terminated at the base station. However in a similar field of endeavor, Lee discloses the eNB indicate to the UE which radio bearer is configured for short TTI such as a SRB or DRB be configured with short TTI in which V2X communication be configured with short TTI (bearer configuration information comprises information indicating that the unicast bearer is a Signaling Radio Bearer (SRB), a Data Radio Bearer (DRB) that is not mapped onto a network bearer, or a DRB to which a corresponding network bearer is terminated at the base station, [0077]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of transmitting such configuration information as which radio bearer (SRB or DRB) is configured for short TTI that correlates to V2X communications as disclosed by Lee into the method and apparatus including establishing a first bearer (unicast bearer) for UE to transmit uplink communication for V2X services as disclosed by Chandramouli, Pinheiro, Yi, and Wang in order to provide the UEs with the proper parameters, such as SRB and/or DRB configuration information, such that UE may transmit V2X messages via the correct resources and bearer, as indicated and established by the base station.  
Regarding claim 8, 17, Chandramouli, Pinheiro, Yi, and Wang fails to disclose wherein the configuration information comprises bearer configuration information for the unicast bearer, and the bearer configuration information comprises one or both of a specific logical channel identifier (LCID) and a specific logical channel group identifier (LCG ID) assigned to the unicast bearer. Lee however disclosed V2X communication be configured with short TTI ([0077]) and receiving  a first set of RACH resources for a short TTI and that the first set of RACH resources is configured for a specific logical channel or for a specific logical channel group (bearer configuration information comprises one or both of a specific logical channel identifier (LCID) and a specific logical channel group identifier (LCG ID) assigned to the unicast bearer (correlating to uplink V2X communication),[0008]-[0009] and [0069]-[0070] and [0078]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to .  
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2018/0242385), in view of Pinheiro et al. (US 2018/0213376), in view of Yi et al. (US 2018/0213365), in further view of Hordys et al. (US 2017/0006404), in further view of Wang et al. (US 2015/0109987).
Regarding claim 20, Chandramouli discloses a radio terminal (a method and apparatus include establishing a first bearer for user equipment to transmit uplink communication, abstract and [0003]-[0006] and [0047]-[0050] and figure 5 and figure 6), comprising:
at least one wireless transceiver ([0069] and figure 6); and
at least one processor ([0069] and figure 6) configured to:
transmit a specific signal containing a first message(a first bearer (such as a unicast bearer) be established for V2X UE(s) that are trying to send messages to the network, via uplink (UL) communication, [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5); and
receive, from the base station or another base station, a broadcast/multicast signal to be received by a specific radio terminal group identified by an identifier of an area for vehicle related communication (broadcast in an area corresponding to a temporary mobile group identity and the MBMS broadcast may be enhanced via use of a Temporary Mobile Group Identity (TMGI) and methods for supporting group communication for providing V2X services by using TMGI, [0007]-[0008] and [0051] and [0053] and [0057] and [0038] and [0048]), the broadcast/multicast signal containing a second message derived from the first message(a second bearer (such as a MBMS bearer) be established for UE(s) where the MBMS bearer enables the following path for the broadcasting of the DL data, [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5).
Chandramouli however fails to clearly disclose receive configuration information regarding a specific signal from a base station and transmitting in accordance with the configuration information. However in a similar field of endeavor, Pinheiro disclose determining V2X parameters for communicating subsequent V2X communications, generating a message comprising V2X parameters and communicating the message to at least one other device for use in communicating the subsequent V2X communications (transmit configuration information regarding a specific signal to a first radio terminal, abstract and [0035]-[0036] and [0026] and figure 4 and figure 5). It would have thus been obvious 

Chandramouli and Pinheiro however fails to disclose a service area is allocated a frequency different and independent from any frequency allocated to any cell used in the cellular communication network, and the service area is defined independently from any cell used in the cellular communication network and each of the first message and the second message is a message regarding an emergency stop of a vehicle, an accident regarding the vehicle, or conditions of roads around the vehicle. Chandramouli however discloses data that can help vehicles to avoid accidents ([0037]). In a similar field of endeavor, Yi discloses of V2X communication in a V2X dedicated carrier in which a RSU may use the V2X dedicated carrier to transmit broadcast/multicast data and that unicast transmission be performed through another carrier e.g. licensed carrier (service area is allocated a frequency (correlating to V2X dedicated carrier) different and independent from any frequency allocated to any cell used in the cellular communication network (correlating to licensed carrier), [0064]-[0066] and [0116]-[0117] and [0075] and [0112]) and further discloses the coverage of the RSU is rather limited compared to the eNB in licensed spectrum such as a macro cell and when the V-UE is associated with the RSU as well, it may be viewed as dual connectivity between licensed spectrum and the dedicated spectrum for V2X communication (the service area is defined independently from any cell used in the cellular communication network, [0113] and [0112] and [0115] and [0117]). Yi further discloses V-UE2 detecting hazard event (e.g. bumper, area with dropped object such as broken tire(s), glass, etc.) in some location, which require caution to upcoming V-UEs and the V-UE2 photograph the surrounding area when the driver suddenly steps on the brake and the V-UE2 transmit a message which contains at least one of the following to the RSU such as the object of hazard event (broken tire) and the picture of hazard event and upon receiving the message from the V-UE2, the RSU may broadcast the information of the hazard event (each of the first message and the second message is a message regarding an emergency stop of a vehicle equipped with the radio terminal, a message regarding an accident regarding the vehicle, or a message regarding conditions of roads around the vehicle, [0067]-[0075] and figure 7 and figure 8 and [0007] and abstract). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept broadcasting/multicasting data on a V2X dedicated carrier in which is separate/independent from a licensed carrier comprising hazard information such as information when a driver suddenly steps on the brake or information regarding objects/conditions (tires, glass, etc.) of roads around the vehicle as disclosed by Yi into It should be noted that Applicant’s Specification states the V2X SA (Service Area) may be defined in a dedicated carrier frequency band f1 secured for the V2X Service…For example, a cell may be defined on the frequency band f3 (licensed to an operator of a cellular communication network) and meanwhile the V2X SA may be defined on the frequency band f1 ([0023]).

The combination of Chandramouli, Pinheiro, and Yi however fails to specifically disclose the details of an occurrence of a certain event in correlation to the transmission of the specific signal. However in a similar field of endeavor, Hordys discloses that V2X communication transmits and/or receives data in an event-driven manner (occurrence of a certain event in correlation to the transmission of the specific signal, [0029] and [0060]).It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the transmitting of V2X messages be event driven as disclosed by Hordys into the method and apparatus including establishing a first bearer for UE to transmit uplink communication for V2X services as disclosed by Chandramouli, Pinheiro, and Yi in order to obtain the 

Chandramouli, Pinheiro, Yi, and Hordys however fails to disclose using an identifier of a service area for a specific radio terminal group. As discussed above, Chandramouli discloses of the use of TMGI ([0051] and [0053] and [0057]). In a similar field of endeavor, Wang discloses the receiver device may determine that MBMS is not available for a service when no temporary mobile group identifier (“TMGI”) or service area identifier (“SAT”) for the service is available and the receiver device may determine that MBMS is available when TMGI or SAT is available (using an identifier of a service area for a specific radio terminal group, [0032] and [0064] and [0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a service area identifier (“SAT”) or TMGI for receiver services as  disclosed by Wang into the method and apparatus for broadcasting V2X communications comprising the use of TMGI as disclosed by Chandramouli, Pinheiro,  Yi, and Hordys in order to improve the system and provide flexible means for providing vehicle communications to be received by a specific radio terminal group. It should be noted that Applicant’s Specification states a specific Temporary Mobile Group Identity (TMGI) may be assigned for the transmission of the broadcast/multicast signal and alternatively, a specific Service Area Identity (SAI) may be assigned ([0033]).

Regarding claim 21, Chandramouli discloses wherein the broadcast/multicast signal is transmitted by the base station or the other base station in response to the transmission of the specific signal (a second bearer (such as a MBMS bearer) for broadcasting of DL data (in which is in response to uplink V2X messages that are to be broadcasted), [0055]-[0057] and [0003]-[0006] and [0047]-[0050] and figures 2-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted, as discussed above (as underlined), that Examiner relies upon the teaching of Yi to disclose that newly amendment subject matter of “each of the first message and the second message is a message regarding an emergency stop of a vehicle equipped with the radio terminal, a message regarding an accident regarding the vehicle, or a message regarding conditions of roads around the vehicle” as Yi discloses the similar concept of broadcasting data in which such data comprises hazard event information such as an emergency stop (photograph when the driver steps on the brake) or conditions of roads (dropped objects such as tires(s), glass, etc) and Chandramouli discloses providing data that can help vehicles avoid accidents wherein it 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2018/0234807) disclosing a specific cell (RSU) that has received the accident situation broadcasts/multicast the accident situation ([0249])
Li et al. (US 2018/0103490) disclosing learning about road condition information according to the information of the vehicle such as the vehicle speed ([0169])
Iyer et al. (US 2011/0304425) disclosing RSU broadcasts messages relaying information about road conditions, traffic safety, and the like to passing vehicles ([0019])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGUYEN H NGO/Examiner, Art Unit 2473